           Case 1:18-vv-00237-UNJ Document 43 Filed 11/12/19 Page 1 of 7




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 18-237V
                                     Filed: August 22, 2019
                                         UNPUBLISHED


    STACEY JULIEN,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU); Joint
                                                             Stipulation on Damages; Influenza
    SECRETARY OF HEALTH AND                                  (Flu) Vaccine; Shoulder Injury
    HUMAN SERVICES,                                          Related to Vaccine Administration
                                                             (SIRVA)
                       Respondent.


Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for petitioner.
James George Bartolotto, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION 1

Dorsey, Chief Special Master:

        On February 15, 2018, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of receiving an influenza (“flu”) vaccination on
September 8, 2016. Petition at 1; Stipulation, filed August 21, 2019, at ¶¶ 1. Petitioner
further alleges that the vaccine was administered within the United States, that she
experienced the residual effects of this injury for more than six months, and that there
has been no prior award or settlement of a civil action for damages on her behalf as a
result of her condition. Petition at 5-6; Stipulation at ¶¶ 3-5. “Respondent denies that
the influenza vaccine, or any other vaccine, caused petitioner’s alleged SIRVA, or any


1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:18-vv-00237-UNJ Document 43 Filed 11/12/19 Page 2 of 7



other injury, and further denies that her current disabilities are a sequela of a vaccine-
related injury.” Stipulation at ¶ 6.

        Nevertheless, on August 21, 2019, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, the undersigned
awards the following compensation:

        A lump sum of $35,000.00 in the form of a check payable to petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under § 15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.

                                                      2
           Case 1:18-vv-00237-UNJ Document 43 Filed 11/12/19 Page 3 of 7




                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS

                                                       )
STACEY JULIEN,                                         )
                                                       )
                       Petitioner,                     )
                                                      )       No. 18-237V (ECF)
V,                                                    )       Chief Special Master Dorsey
                                                      )
SECRETARY OF HEALTH                                   )
AND HUMAN SERVICES,                                   )
                                                      )
                       Respondent.                    )


                                          STIPULATION

        The parties hereby stipulate to the following matters:

        1. Petitioner, Stacey Julien, filed a petition for vaccine compensation under the National

Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the "Vaccine Program").

The petition seeks compensation for injuries allegedly related to petitioner's receipt of the

influenza vaccine, which vaccine is contained in the Vaccine Injury Table (the "Table"), 42

C.F.R. § I 00.3(a).

       2. Petitioner received the influenza vaccine on or about September 8, 2016.

        3. The vaccine was administered within the United States.

       4. Petitioner alleges that she suffered a left shoulder injury related to vaccine

administration ("SIRVA") as a result of her September 8, 2016 influenza immunization, and

further alleges that she experienced the residual effects of this injury for more than six months.

       5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on her behalf as a result of her condition.




                                            PagelofS
           Case 1:18-vv-00237-UNJ Document 43 Filed 11/12/19 Page 4 of 7




        6. Respondent denies that the influenza vaccine, or any other vaccine, caused petitioner's

alleged SIRVA, or any other injury, and further denies that her current disabilities are a sequela

of a vaccine-related injury.

        7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision shou]d be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-21(a)(l), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

       A lump sum of $35 ,000.00 in the form of a check payable to petitioner, representing
       compensation for all damages that would be available under 42 U.S.C. § 300aa-15(a).

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-2l(a)(l), and an application, the parties will submit to further proceedings before

the Chief Special Master to award reasonable attorneys' fees and costs incurred in proceeding

upon this petition.

        10. Petitioner and her attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-l 5(g), including State compensation programs, insurance policies,

Federal or State health benefits programs (other than Title XIX of the Social Security Act (42

U.S.C. § 1396 et seq.)), or entities that provide health services on a prepaid basis.




                                             Page 2 of 5
           Case 1:18-vv-00237-UNJ Document 43 Filed 11/12/19 Page 5 of 7




        11. Payment made pursuant to paragraph 8 of this Stipulation and any amounts awarded

pursuant to paragraph 9 will be made in accordance with 42 U.S.C. § 300aa-15(i), subject to the

availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorneys' fees and litigation costs, and past unreimbursable expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. §300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.

§ 300aa-l 5(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capacity, and on behalf of her heirs, executors, administrators, successors, and assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions     or causes of action
(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the United States Court of Federal Claims, under the National Vaccine Injury

Compensation Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out

of, any and all known or unknown, suspected or unsuspected personal injuries to or death of

petitioner resulting from, or alleged to have resulted from, the influenza vaccination administered

on or about September 8, 2016, as alleged by petitioner in a petition for vaccine compensation

filed on or about February 15, 2018, in the United States Court of Federal Claims as petition No.

18-237V.

        14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.



                                              Page 3 of5
            Case 1:18-vv-00237-UNJ Document 43 Filed 11/12/19 Page 6 of 7




         15. If the Chief Special Master fails to issue a decision in complete conformity with the

terms of this Stipulation or if the United States Court of Federal Claims fails to enter judgment in

conformity with a decision that is in complete conformity with the terms of this Stipulation, then

the parties' settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the influenza vaccine administered on or about

September 8, 2016, caused petitioner's alleged SIRVA or any other injury, or any of her current

disabilities.

        18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                      END OF STIPULATION




                                             Page 4 of 5
Case 1:18-vv-00237-UNJ Document 43 Filed 11/12/19 Page 7 of 7




 Respectfully submitted,

 PETITIONER:




 ATTORNEY OF RECORD FOR                                AUTHORJZED REPRESENTATIVE
 PETITIONER:                                           OF THE ATTORNEV GENERAL:
~C.,,rlolYUA' lorf
~         ~~ dlv 'Ri,u              ~3 -l(cJ[z)
 RONALD CHOER, ESQ.                                    -.. . .:___:_;;;,-· RINE E. REEVES
 Senior Partner                                        Deputy Director
 Conway Homer, PC                                      Torts Branch
 16 Shawmut Street                                     Civil Division
 Boston, MA 02116                                      U.S. Department of Justice
 Tel: (617) 695-1990                                   P.O. Box 146
                                                       Benjamin Franklin Station
                                                       Washington, DC 20044-0146


 AUTHORIZED REPRESENTATIVE OF                          ATTORNEY OF RECORD FOR
 THE SECRETARY OF HEALTH AND                           RESPONDENT:
 HUMAN SERVICES:



 NARA YAN NAIR, M.D.
                                                  ~       :   -
                                                  JA:tscrBARTOLOTIO
                                                                    -                       -

 Director, Division oflnjury                          Senior Trial Attorney
 Compensation Programs                                Torts Branch, Civil Division
 Healthcare Systems Bureau                            U.S. Department of Justice
 Health Resources and Services Administration         P.O. Box 146
 U.S. Department of Heal th and                       Benjamin Franklin Station
 Human Services                                    "" Washington, DC 20044-0146
 5600 Fishers Lane                                    Tel: (202) 616-4 l 74
 Parklawn Building, Stop-08N 146B
 Rockville, MD 20857
                                                       Dated:   /Jllllfr I,/, ~I/ If/




                                         Page 5 of 5
